                     Case 21-11790-AJC            Doc 38       Filed 07/12/21   Page 1 of 3




                                  UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                            MIAMI DIVISION

 In re:                                                                  CASE NO: 21-11790-BKC-AJC
                                                                         Chapter 7
 XIMELL LUCIA GUTIERREZ
 SSN: XXX-XX-3827

                Debtor.                    /

                                   TRUSTEE’S MOTION TO COMPEL
                                TURNOVER OF NON-EXEMPT PROPERTY

          Joel L. Tabas, as Chapter 7 Trustee of the Bankruptcy Estate of Ximell Lucia Gutierrez

(the “Trustee”), through counsel and pursuant to 11 U.S.C. §§ 541 and 542 of the Bankruptcy

Code, files this Motion to Compel Debtor to Turnover Non-Exempt Property (the “Motion”),

and in support thereof, states as follows:

          1.         This case commenced with the filing of a voluntary Chapter 7 Petition by the

Debtor, Ximell Lucia Gutierrez on February 25, 2021. Joel L. Tabas is the duly appointed

Chapter 7 Trustee.

          2.         The Debtor’s Schedule “B” lists a variety of personal property including, but not

limited to, (a) 2008 Honda Civic SI with a scheduled value of $3,500.00 (the “Honda”); (b)

2014 Honda Accord with a scheduled value of $0.00 and an NADA retail value of $14,075.001

(the “Accord”); (c) 2018 Lexus IS with a scheduled value of $29,550.002; (d) a Bob-Cat Mower

Model 942297 with an Unknown scheduled value (the “Bobcat”); (e) various household

goods, furnishings and electronics with a collective scheduled value of $1,479.99 3 (the

“HHG”); (f) various clothing with a scheduled value of $240.00 (the “Clothing”); (g) various



          1   The Debtor asserts “bare legal title interest of the vehicle.”

       2 The Debtor owns the vehicle jointly with a third party. There is a lien on this vehicle in the

amount of $27,088.00.

          3   There is a lien on the HHG in the amount of $1,063.32.
               Case 21-11790-AJC       Doc 38      Filed 07/12/21   Page 2 of 3
                                                                    CASE NO. 21-11790-BKC-AJC


jewelry with a scheduled value of $45.00 (the “Jewelry”); (h) cash with a scheduled value of

$134.89 (the “Cash”); (i) Regions checking account #2238 with a scheduled value of $388.84

(the “Regions Account”); (j) a Capital One bank account ending in #7015 (the “Capital One

Account”). Items (a) through (j) shall collectively be referred to as the “Scheduled Property.”

In addition, the Debtor may receive a Federal Income Tax Refund for the period through the

Petition Date (the “Refund”). The Scheduled Property and the Refund shall be collectively

referred to as the (“Property”).

       3.      The Debtor claimed a portion of the Property as exempt.

       4.      Based on a review of the documents provided and other salient information,

the Trustee asserts that a portion of the Property may be undervalued.

       5.      The Debtor disputes certain aspects of the Trustee’s analysis.

       6.      The Trustee has been attempting to negotiate a global settlement with the

Debtor for the valuation and repurchase of their non-exempt interest in the Scheduled

Personal Property.

       7.      The Debtor has been unresponsive to the Trustee’s proposal.

       8.      The Debtor’s non-exempt interest in the Property is property of the estate

pursuant to 11 U.S.C. §541 and subject to turnover.

       9.      The Debtor’s failure to either: (a) repurchase her non-exempt interest in the

Property; or (b) turn over her non-exempt interest in the Property to the Trustee is prejudicing

the Trustee’s administration of this Estate.

       10.     Accordingly, the Trustee seeks entry of an order compelling the Debtor to

either: (a) immediately enter into a stipulation with the Trustee for the valuation and

repurchase her non-exempt interest in the Property; or (b) immediately turn over the non-

exempt portion of the Property to the Trustee.




                                               2
              Case 21-11790-AJC         Doc 38       Filed 07/12/21   Page 3 of 3
                                                                      CASE NO. 21-11790-BKC-AJC


       WHEREFORE, Joel L. Tabas, as Chapter 7 Trustee of the Bankruptcy Estate of Ximell

Lucia Gutierrez, respectfully requests this Honorable Court enter an Order: (1) granting the

instant Motion; (2) directing the Debtor to either: (a) immediately enter into a stipulation with

the Trustee for the valuation and repurchase her non-exempt interest in the Property; or (b)

immediately turn over the non-exempt portion of the Property to the Trustee; and (3) granting

such other and further relief as this Court deems just and proper.

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished on

July 12, 2021, to the parties who are currently on the list to receive e-mail notice/service for

this case, and via U.S. Mail to the following:

 Ximell Lucia Gutierrez
 4050 NW 135 St., # 9-16
 Opa Locka, FL 33054

                                            Respectfully submitted,

                                            /s/ Joel L. Tabas
                                             Joel L. Tabas
                                             Florida Bar No. 516902
                                             Tabas & Soloff, P.A.
                                             Attorneys for the Chapter 7 Trustee
                                             Ingraham Building
                                             25 SE 2nd Ave, Suite 248
                                             Miami, FL 33131
                                             Telephone: (305) 375-8171
                                             Facsimile: (305) 381-7708
                                             Email: jtabas@tabassoloff.com




                                                 3
